Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 02/16/2021:
Claims 1-7 have been examined.
Claims 1-7 have been amended by Applicant.
Claims 1-7 have been allowed.


Response to Amendment
Claim Interpretation
1.	Applicant’s amendments have overcome the 112(f) or 112 6th paragraph presumptions to claims 1-3 and 5-7 from the previous Office Action.
	
		
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-7 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims, the examiner was able to find the closest prior art of record, which is Yoshioka (Pub. No.: JP 2008019589A) taken either individually or in combination with other prior art of Morinaga (Pub. No.: US 2010/0031650A1), who describe a working vehicle which is constituted to suppress the power consumption of a battery by efficiently operating an electric motor constituting a cooling fan or a cooling apparatus; the working vehicle that comprises: the battery; a DC motor which drives the cooling fan of an oil cooler for cooling hydraulic oil for operating a working device by the direct-current power of the battery; an oil temperature sensor which detects the oil 

In regards to claims 1-7, Yoshioka (Pub. No.: JP 2008019589A) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
when it is determined that the electricity storage device is in a low temperature state based upon the temperature detected by the electricity storage device temperature detector, the controller that sets a first vehicle body speed reduction amount to a larger value corresponding to a lowering degree from a normal temperature of the electricity storage device; 
when it is determined that the hydraulic oil is in a low temperature state based upon the temperature detected by the hydraulic oil temperature detector, the controller that sets a second vehicle body speed reduction amount that is made to a larger value corresponding to the lowering degree from a normal temperature of the hydraulic oil; 
the controller that controls a vehicle body operation based upon a sum of the first vehicle body speed reduction amount and the second vehicle body speed reduction amount.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662